RECEIVABLES PURCHASE AGREEMENT

Dated as of June 2, 2009

among

FERRO FINANCE CORPORATION, as Seller,

FERRO CORPORATION, as Collection Agent,

THE PURCHASERS FROM TIME TO TIME PARTY HERETO

and

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT dated as of June 2, 2009, is among:

(a) Ferro Finance Corporation, an Ohio corporation (“Seller”),

(b) Ferro Corporation, an Ohio corporation (“Ferro”), as initial Collection
Agent,

(c) Wachovia Bank, National Association (“Wachovia” or a “Purchaser” and,
together with its successors and assigns, the “Purchasers”), and

(d) Wachovia Bank, National Association, in its capacity as Agent for the
Purchasers (in such capacity, together with its successors and assigns, the
“Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Receivable Interests to the Purchasers
from time to time.

Each Purchaser shall purchase its Percentage of each Receivable Interest from
Seller from time to time.

Wachovia Bank, National Association has been requested and is willing to act as
Agent on behalf of the Purchasers in accordance with the terms hereof.

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, sell
Receivable Interests to the Purchasers by delivering (or causing Collection
Agent to deliver, on Seller’s behalf) a Purchase Notice to each Purchaser in
accordance with Section 1.2. Upon receipt of a Purchase Notice, each of the
Purchasers agrees to purchase its Percentage of such Receivable Interest, on the
terms and subject to the conditions hereof, provided that (i) at no time may the
aggregate Capital of any Purchaser at any one time outstanding exceed the lesser
of (A) the amount of such Purchaser’s Commitment hereunder, and (B) such
Purchaser’s Percentage of the difference between the Net Pool Balance and the
Required Reserve, and (ii) in no event shall the Aggregate Capital outstanding
hereunder exceed the lesser of (x) the Purchase Limit and (y) the difference
between the Net Pool Balance and the Required Reserve. Each Purchaser’s
Commitment to Seller under this Agreement shall terminate on the Facility
Termination Date.

(b) Seller may, upon at least five (5) Business Days’ notice to the Agent and
each Purchaser, terminate in whole or reduce in part, ratably amongst the
Purchasers in accordance with their respective Percentages, the unused portion
of the Purchase Limit; provided that each partial reduction of the Purchase
Limit shall be in an aggregate amount equal to $1,000,000 or a larger integral
multiple of $500,000.

Section 1.2 Increases. If, on any Business Day prior to the Facility Termination
Date, there is Investment Availability reflected on the Daily Report for the
preceding Business Day, Seller (or Collection Agent, on Seller’s behalf) may, if
desired, request an Incremental Purchase in accordance with this Section 1.2.
Seller (or Collection Agent, on Seller’s behalf) shall provide each Purchaser
with notice of each Incremental Purchase by 11:00 a.m. (New York City time) on
the day of each such Incremental Purchase in a form set forth as Exhibit II
hereto (a “Purchase Notice”). Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall be at least $200,000 or
a larger integral multiple of $100,000) and date of purchase (which shall be a
Business Day) and the requested Yield Rate. If any Purchase Notice is delivered
later than 11:00 a.m. (New York City time) on the date of such proposed
Incremental Purchase, the Purchasers will make such Incremental Purchase on a
best-efforts basis only. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article VI,
each Purchaser shall initiate a wire transfer to the Facility Account, in
immediately available funds, no later than 3:00 p.m. (New York City time), an
amount equal to its Percentage of the Purchase Price of the Receivable Interest
then being purchased.

Section 1.3 Voluntary Decreases. Seller (or Collection Agent, on Seller’s
behalf) shall provide each Purchaser with written notice no later than
11:00 a.m. (New York City time) on the same Business Day of any proposed
voluntary reduction of Aggregate Capital (each, a “Reduction Notice”). Such
Reduction Notice shall designate (i) the date upon which any such reduction of
Aggregate Capital shall occur, (ii) the amount of Aggregate Capital to be
reduced (the “Aggregate Reduction”), (iii) each Purchaser’s Percentage of such
Aggregate Reduction, which shall be applied ratably to the Receivable Interests
of each Purchaser in accordance with the amount of Capital (if any) owing to
such Purchaser. Only one (1) Reduction Notice shall be outstanding at any time.

Section 1.4 Payment Requirements.

(a) Each Lock-Box Bank shall be instructed to transfer collected funds in each
Lock-Box Account on any Business Day not later than 4:00 p.m. (New York City
time) on each Business Day, and any such funds received after such time shall be
deemed to be received on the next succeeding Business Day.

(b) Each Seller Party shall initiate a wire transfer of amounts to be paid or
deposited by it pursuant to any provision of this Agreement no later than 1:00
p.m. (New York City time) on the day when due in immediately available funds. If
such amounts are payable to the Agent or to Wachovia, they shall be paid to the
Wachovia Account until otherwise notified by Wachovia.

(c) All computations of Yield, per annum fees hereunder and per annum fees under
the Fee Letter shall be made on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed. If any amount hereunder shall
be payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day. Any amounts received or deemed received by
Agent in accordance with the terms of this Section 1.4 shall be applied in
accordance with Section 2.4 or 2.5, as applicable, on the Business Day following
the Business Day of such receipt or deemed receipt for all purposes under this
Agreement (including, with out limitation, the computation of Yield, per annum
fees hereunder and per annum fees under the Fee Letter).

Section 1.5 Deemed Collections. Upon the occurrence of any Dilution, Seller
shall be deemed to have received a Deemed Collection and such Deemed Collection
shall be immediately applied to reduce the Net Pool Balance by the amount of
such Deemed Collection. To the extent the effect of such Deemed Collection on
the Net Pool Balance shall cause an Investment Excess, the Seller shall
forthwith deliver to the Collection Agent in immediately available funds an
amount equal to the lesser of (i) the sum of all Deemed Collections deemed
received by Seller and (ii) an amount necessary to eliminate such Investment
Excess and Collection Agent shall remit the same to the Agent pursuant to
Section 2.1.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Daily Turnover of Collections. All Collections and all payments
required pursuant to Section 1.5 shall be paid by the Collection Agent to the
Agent on each Business Day.

Section 2.2 Mandatory Capital Settlement. If, on any Business Day, there is an
Investment Excess reflected on the Daily Report for the preceding Business Day,
the Seller shall pay such Investment Excess to the Agent for distribution to the
Purchasers (ratably in accordance with their respective Percentages) for
application to the Aggregate Capital until such Investment Excess is eliminated.

Section 2.3 Reinvestments. On each day prior to the Facility Termination Date
which is not a Capital Settlement Date or a Monthly Payment Date, subject to
Section 2.5 and the last sentence of this Section 2.3, Collections shall first
be applied to making additional Purchases of undivided interests in Receivables
and Related Security, such that after giving effect thereto, the Aggregate
Capital outstanding from the Purchasers is equal to the Aggregate Capital
outstanding immediately prior to receipt of such Collections (each such
Purchase, a “Reinvestment”) so long as after giving effect to such Reinvestment,
the aggregate of the Receivable Interests does not exceed 100%. Each
Reinvestment will be presumed to be made ratably amongst the Purchasers in
accordance with their respective Percentages. If on any Settlement Date (or any
date on which a voluntary reduction in Aggregate Capital occurs under
Section 1.3), there are insufficient Collections to pay all Required Amounts,
the next available Collections shall be applied to such payment, and no
Reinvestment shall be permitted hereunder until such amount payable has been
paid in full.

Section 2.4 Order of Application of Collections on Monthly Payment Dates. Upon
receipt by the Agent, on behalf of the Purchasers, on any Monthly Payment Date
of Collections and/or other payments pursuant to Sections 1.5, 2.1 and/or 4.2,
the Agent shall apply them as follows:

first, to the payment of the Collection Agent’s reasonable and properly
documented out-of-pocket costs and expenses in connection with servicing,
administering and collecting the Receivables, including the Servicing Fee if
Ferro or one of its Affiliates is not then acting as the Collection Agent,

second, if applicable, to the reimbursement of the Agent’s costs of collection
and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid Unused Fees and Yield
that are then due and owing for the Calculation Period then most recently ended
and any remaining unpaid from a prior Calculation Period,

fourth, to payment of any Investment Excess or requested Aggregate Reduction,

fifth, solely if requested by the Agent, to an account specified by the Agent to
be held as collateral, an amount equal to the Unused Fees and/or Yield that have
accrued during the current Calculation Period prior to such Monthly Payment
Date,

sixth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Collection Agent costs and
expenses, including the Servicing Fee, when Ferro or one of its Affiliates is
acting as the Collection Agent, such costs and expenses will not be paid until
after the payment in full of all other Obligations,

seventh, unless the Facility Termination Date has occurred and except to the
extent a Reduction Notice has been delivered, to the Facility Account as the
proceeds of a Reinvestment if permitted in accordance with Section 6.2,

eighth, unless the Facility Termination Date has occurred, to the making of any
Incremental Purchase requested in accordance with Section 1.2 and subject to
Section 6.2,

ninth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable reduction of the Aggregate Unpaids until reduced to
zero, and

tenth, after all Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agent and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.

Section 2.5 Order of Application of Collections on Business Days other than
Monthly Payment Dates. Upon receipt by the Agent, on behalf of the Purchasers,
on any Business Day other than a Monthly Payment Date of Collections and/or
other payments pursuant to Sections 1.5, 2.1 and/or 4.2, the Agent shall
distribute and apply them as follows:

first, to payment of any Investment Excess or requested Aggregate Reduction,

second, solely if requested by the Agent, to an account specified by the Agent
to be held as collateral, an amount equal to the Unused Fees and/or Yield that
have accrued during the current Calculation Period prior to such Monthly Payment
Date,

third, unless the Facility Termination Date has occurred and except to the
extent a Reduction Notice has been delivered, to the Facility Account as the
proceeds of a Reinvestment if permitted in accordance with Section 6.2,

fourth, unless the Facility Termination Date has occurred, to the making of any
Incremental Purchase requested in accordance with Section 1.2 and subject to
Section 6.2,

fifth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable reduction of the Aggregate Unpaids until reduced to
zero, and

sixth, to Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.5, shall be shared ratably (within
each priority) among the Agent and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.

Section 2.6 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Purchaser or the Agent the full amount thereof together with any Yield thereon
from the date of any such rescission, return or refunding.

Section 2.7 Repurchase Option. Seller shall have the right (after providing at
least five (5) Business Days’ prior written notice to the Agent and the
Purchasers, to repurchase all, but not less than all, of the Receivable
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser except for a
representation and warranty that the reconveyance to Seller is being made free
and clear of any Adverse Claim created by the applicable Purchaser. On the date
of repurchase of the Receivable Interests pursuant to this Section 2.7, the
Commitments of the Purchasers shall automatically terminate.

ARTICLE III.

[RESERVED]
ARTICLE IV.

PURCHASER FUNDING

Section 4.1 Purchaser Funding. Each Receivable Interest shall accrue Yield for
each day at either the LMIR or the Alternate Base Rate in accordance with the
terms and conditions hereof. Until Seller gives notice to the applicable
Purchaser of another Yield Rate in accordance with Section 4.3, the initial
Yield Rate for any Receivable Interest shall be the LMIR.

Section 4.2 Yield Payments. On each Monthly Payment Date, Seller shall pay to
the Agent for payment to the applicable Purchaser an aggregate amount equal to
the accrued and unpaid Yield for the Calculation Period then most recently ended
of each such Receivable Interest in accordance with Article II.

Section 4.3 Yield Rates. Seller may select LMIR (if it is available) or the
Alternate Base Rate for each Receivable Interest of any Purchaser. Until Seller
gives notice to the applicable Purchaser of another Yield Rate, the Yield Rate
for any Receivable Interest purchased by any Purchaser shall be LMIR. To change
any Yield Rate, Seller shall by 11:00 a.m. (New York City time) at least one
(1) Business Day prior to the date such Yield Rate change is to take effect for
any Receivable Interest, give the applicable Purchaser irrevocable notice of the
new Yield Rate for the Receivable Interest associated with such Yield Rate. From
and after the occurrence and during the continuation of an Amortization Event,
the sole Yield Rate shall be the Alternate Base Rate.

Section 4.4 Suspension of LMIR. If any Purchaser determines that funding its
Receivable Interests at the LMIR would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that such LMIR does not accurately reflect the
cost of acquiring or maintaining a Receivable Interest, then such Purchaser
shall suspend the availability of such LMIR, as the case may be, and require
Seller to select the Alternate Base Rate for any of its Receivable Interests
accruing Yield at such LMIR.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Agent and the Purchasers, as to itself, as of the date
hereof and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

(a) Existence and Power. Seller is duly organized, validly existing and in good
standing under the laws of its state of organization. Seller is duly qualified
to do business and is in good standing as a foreign corporation, and has and
holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and the use of the proceeds of purchases made hereunder, are
within its corporate powers and authority and have been duly authorized by all
necessary corporate action on its part. This Agreement and each other
Transaction Document to which Seller Party is a party has been duly executed and
delivered by Seller.

(c) No Conflict. The execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any material
agreement, Contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.

(e) Actions, Suits. Seller represents and warrants that (i) there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened, against or affecting Seller, or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
Seller is a party constitute the legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. Seller represents and warrants that all information
(other than projections) heretofore furnished by Seller or by any Authorized
Officer of an Originator to the Agent or any of the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any such Authorized Officer to the Agent or any
of the Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(h) Use of Proceeds. Seller represents and warrants that it will not use the
proceeds of any purchase hereunder (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(i) Good Title. Seller represents and warrants that immediately prior to each
purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. Seller represents
and warrants that there have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership or security
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. Assuming the filing of the UCCs approved by the Seller on the
date hereof (which will be filed by the Agent or its representatives), Seller
represents and warrants that this Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in each Receivable existing
or hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. Seller represents and warrants that there have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (on behalf of the Purchasers) ownership or security
interest in the Receivables, the Related Security and the Collections.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agent and the Purchasers have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Seller’s Federal Employer
Identification Number and Organizational Identification Number are correctly set
forth on Exhibit III.

(l) Collections. Each of the Seller Parties represents and warrants that the
conditions and requirements set forth in Section 7.1(j) and Section 8.2 have at
all times been satisfied and duly performed. Seller represents and warrants that
the names and addresses of all Lock-Box Banks, together with the account numbers
of the Lock-Box Accounts of Seller at each Lock-Box Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller represents and
warrants that Seller has not granted any Person, other than the Agent as
contemplated by this Agreement, control of any Lock-Box Account, or the right to
take control of any such Lock-Box Account at a future time or upon the
occurrence of a future event. Seller represents and warrants that each of the
Lock-Box Banks has been duly instructed to wire all available funds in the
Lock-Box Accounts on each Business Day to the Wachovia Account.

(m) Material Adverse Effect. Seller represents and warrants that since
December 31, 2008, no event has occurred that would have a Material Adverse
Effect.

(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. Seller represents and warrants that Ferro and the
Originators, collectively, own, directly or indirectly, 100% of the issued and
outstanding Capital Securities of all classes of Seller, free and clear of any
Adverse Claim. Seller represents and warrants that such capital stock is validly
issued, fully paid and nonassessable, and that there are no options, warrants or
other rights to acquire securities of Seller.

(p) Not an Investment Company. Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Seller has complied in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy.

(s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Purchase and Contribution Agreement, Seller has
given reasonably equivalent value to Ferro in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Purchase Agreement or the Purchase
and Contribution Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Seller represents and warrants that each
Contract with respect to each Eligible Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Eligible Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Seller represents and warrants that each Receivable
included in the Net Pool Balance on a Monthly Report as an Eligible Receivable
was an Eligible Receivable as of the last day of the month covered by such
Monthly Report.

(v) No Investment Excess. Seller represents and warrants that Seller has
determined that, immediately after giving effect to each Purchase hereunder, no
Investment Excess exists.

(w) Financial Information. All balance sheets, all statements of income and of
cash flow and all other financial information of Seller and each of Ferro and
its Subsidiaries (other than projections) furnished to Agent or any Purchaser
and described in Section 7.1 have been and will be prepared in accordance with
GAAP consistently applied, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended; provided that
unaudited financial statements of Seller and each of Ferro and its Subsidiaries
have been prepared without footnotes, without reliance on any physical inventory
and are subject to year-end adjustments. Any projections furnished by Seller or
by any Authorized Officer of an Originator to the Agent or any of the Purchasers
for purposes of or in connection with this Agreement were prepared in good faith
based upon estimates and assumptions stated therein which, at the time of
preparation, were believed to be reasonable.

(x) OFAC. Neither Seller nor any Originator nor any Subsidiary of any Originator
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

(y) Patriot Act. Each of Seller and the Originators and each Subsidiary of any
Originator are in compliance, in all material respects, with the USA Patriot Act
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”). No
part of the proceeds of the Purchases will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Purchase. The initial Purchase of a
Receivable Interest under this Agreement is subject to the conditions precedent
that (a) the Agent shall have received on or before the date of such purchase
those documents listed on Schedule B, (b) the Agent and each of the Purchasers
shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letter, and (c) the sum of
Investment Availability, borrowing availability under the Senior Credit
Agreement and unencumbered and unrestricted cash is greater than or equal to
$65 million.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Receivable Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment the Collection Agent shall have delivered to the Agent and the
Purchasers on or prior to the date of such purchase, in form satisfactory to the
Agent, all Receivables reports as and when due under Section 8.5; (b) the
Facility Termination Date shall not have occurred; and (c) the Agent and the
Purchasers shall have received such other approvals, opinions or documents as it
may reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall remain true and correct
in all material respects as of such earlier date; provided, however, that so
long as the Senior Credit Agreement does not require the datedown as of each
borrowing date of the absence of material adverse change representation
thereunder, the representation contained in Section 5.1(m) of this Agreement
need only be true as of the date of the initial Purchase hereunder;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization Event
or a Potential Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Receivable Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Collection Agent shall receive any Collections without the requirement that any
further action be taken on the part of any Person and notwithstanding the
failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall, for so long
as such condition fails to be satisfied, give rise to a right of each Purchaser,
which right may be exercised at any time on demand of such Purchaser, to rescind
the related purchase and direct Seller to pay to such Purchaser its Percentages
of the Collection prior to the Facility Termination Date that shall have been
applied to the affected Reinvestment.

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and each
Purchaser:

(i) Annual Reporting. As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year, (A) a copy of the consolidated
balance sheet of Ferro and its Subsidiaries, and the related consolidated
statements of income and cash flow of Ferro and its Subsidiaries for such Fiscal
Year, setting forth in comparative form the figures for the immediately
preceding Fiscal Year, audited (without any Impermissible Qualification) by a
“Big Four” accounting firm or other independent public accountants acceptable to
the Agent, together with (B) comparable unaudited annual financial statements
(other than cash flow statements) of Seller.

(ii) Quarterly Reporting. As soon as available and in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, (A) an unaudited consolidated balance sheet of Ferro and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of Ferro and its Subsidiaries for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, and including (in each case), in comparative
form the figures for the corresponding Fiscal Quarter in, and year to date
portion of, the immediately preceding Fiscal Year, certified as complete and
correct by the chief financial or accounting Authorized Officer of Ferro
(subject to normal year-end audit adjustments), together with (B) comparable
unaudited quarterly financial statements (other than cash flow statements) of
Seller.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the applicable Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Ferro, copies of all financial statements, reports and
proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements (other than any registration statements on Form S-8 or its
equivalent) and any reports on Form 10-K or 10-Q which Ferro files with the
Securities and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator or any
Lock-Box Bank, copies of the same.

(vii) Senior Credit Agreement Notices. Promptly upon furnishing thereof to the
“Administrative Agent” or any “Lender” under and as defined in the Senior Credit
Agreement, copies of all reports, notices compliance certificates and other
information required to be delivered pursuant to the Senior Credit Agreement
including, without limitation, all information described in section 7.1.1 of the
Senior Credit Agreement (in each case without duplication of any of the items
described above in this Section 7.1(a).



(viii)   Ferro Holidays. Not later than five (5) Business Days prior to January
1 of each calendar year hereafter, Seller shall deliver to the Agent the list of
Ferro Holiday for the upcoming calendar year. The Ferro Holidays for the 2009
calendar year are listed in Schedule C attached hereto.

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition, operations, prospects or business of such Seller Party as the Agent
or any Purchaser may from time to time reasonably request in order to protect
the interests of the Agent and the Purchasers under or as contemplated by this
Agreement.

Reports and financial statements required to be delivered pursuant to
clauses (i), (ii), (iv) and (v) of this Section 7.1(a) shall be deemed to have
been delivered on the date on which Ferro posts such reports, or reports
containing such financial statements, on Ferro’s website on the Internet at
www.ferro.com or when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov. and Agent receives
written notification of such posting (which may be provided by email).

(b) Notices. Such Seller Party will notify the Agent and each Purchaser in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Collection Agent or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Collection Agent and its Subsidiaries exceeds $7,500,000 after deducting (x) the
amount with respect to which the Collection Agent or any such Subsidiary is
insured and with respect to which the insurer has acknowledged responsibility,
and (y) the amount for which the Collection Agent or any such Subsidiary is
otherwise indemnified if the terms of such indemnification are satisfactory to
the Agent and each Purchaser, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller or the
Collection Agent which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and (B) the entry of any judgment or
decree against Seller if the aggregate amount of all judgments and decrees then
outstanding against Seller exceeds $12,000 after deducting (x) the amount with
respect to which Seller is insured and with respect to which the insurer has
acknowledged responsibility, and (y) the amount for which Seller is otherwise
indemnified if the terms of such indemnification are satisfactory to the Agent
and each Purchaser.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement relating to a line of credit or
Indebtedness in excess of $7,500,000 in aggregate principal amount pursuant to
which any Originator is a debtor or an obligor.

(v) Events of Termination and Incipient Events of Termination. The occurrence of
an Event of Termination or an Incipient Event of Termination under the Purchase
Agreement or the Purchase and Contribution Agreement.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent and each Purchaser from
time to time such information with respect to it and the Receivables as the
Agent or any of the Purchasers may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by the Agent or any
Purchaser upon reasonable notice and at the sole cost of such Seller Party,
permit the Agent and each of the Purchasers, or their respective agents or
representatives (and shall cause each Originator to permit the Agent and each of
the Purchasers or their respective agents or representatives): (i) to examine
and make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Collection Agent having knowledge of such matters.
After completion of a post-closing field exam, it is anticipated that field exam
frequency will be semi-annual, but any Purchaser may request more frequent
exams.

(e) Keeping and Marking of Records and Books.

(i) The Collection Agent will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Collection Agent will (and will cause each Originator to) give the Agent and
each Purchaser notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Collection Agent will (and will cause each other Originator to) (A) on or
prior to the date hereof, make a notation in its books and records relating to
the Receivables, acceptable to the Agent and each Purchaser, describing the
Receivable Interests and (B) upon the request of the Agent or any of the
Purchasers following the occurrence and during continuation of an Amortization
Event, deliver to the Agent all invoices included in the Contracts (including,
without limitation, all multiple originals of any such invoice) relating to the
Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Collection Agent
will (and will cause each other Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Purchase Agreement and Purchase and
Contribution Agreement. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Purchase Agreement and the Purchase and Contribution Agreement,
as applicable. Seller will purchase Receivables under the Purchase and
Contribution Agreement in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to the applicable purchaser
under the Purchase Agreement and the Purchase and Contribution Agreement. Seller
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Agent and the Purchasers as assignees of Seller)
under the Purchase Agreement and the Purchase and Contribution Agreement as the
Agent and any Purchaser may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Purchase
Agreement and the Purchase and Contribution Agreement.

(h) Ownership. Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent and any Purchaser may reasonably request), and (ii) establish and
maintain, in favor of the Agent, for the benefit of the Purchasers, a valid and
perfected first priority undivided percentage ownership interest (and/or a valid
and perfected first priority security interest) in all Receivables, Related
Security and Collections to the full extent contemplated herein, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Agent for the
benefit of the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent’s (for the benefit of the Purchasers) interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of the Agent for the benefit of the Purchasers
as the Agent or any Purchaser may reasonably request).

(i) Corporate Separateness. Seller acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by this Agreement in
reliance upon Seller’s identity as a legal entity that is separate from each of
the Originators and their respective other Affiliates (collectively, the “Ferro
Group”). Therefore, from and after the date of execution and delivery of this
Agreement, Seller shall take all reasonable steps, including, without
limitation, all steps that the Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of the members of the Ferro Group thereof and
not just a division thereof. Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, except as herein
specifically otherwise provided, Seller will:

(i) At all times maintain at least one Independent Director who (x) is not
currently and has not been during the five years preceding the date of this
Agreement an officer, director or employee of any member of the Ferro Group,
(y) is not a current or former officer or employee of the Seller and (z) is not
a stockholder of any member of the Ferro Group;

(ii) refrain from participating, directly or indirectly, in the management of
operations of any member of the Ferro Group;

(iii) conduct its business from an office separate from that of the members of
the Ferro Group (but which may be located in the same facility as one or more of
the members of the Ferro Group), and have stationery and other business forms
and a mailing address and a telephone number separate from that of the members
of the Ferro Group;

(iv) at all times be adequately capitalized in light of its contemplated
business;

(v) at all times provide for its own operating expenses and liabilities from its
own funds;

(vi) maintain its assets and transactions separately from those of the members
of the Ferro Group and reflect such assets and transactions in financial
statements separate and distinct from those of the members of the Ferro Group
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the members of the Ferro Group;

(vii) hold itself out to the public under its own name as a legal entity
separate and distinct from the members of the Ferro Group, and refrain from
holding itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the members of the Ferro Group;

(viii) refrain from maintaining any joint account with any member of the Ferro
Group or becoming liable as a guarantor or otherwise with respect to any
Indebtedness or contractual obligation of any member of the Ferro Group;

(ix) refrain from making any payment or distribution of assets with respect to
any obligation of any member of the Ferro Group or granting an Adverse Claim on
any of its assets to secure any obligation of any member of the Ferro Group;

(x) refrain from making loans, advances or otherwise extending credit to any of
the members of the Ferro Group;

(xi) hold regular duly noticed meetings of its Board of Directors and make and
retain minutes of such meetings;

(xii) refrain from engaging in any transaction with any of the members of the
Ferro Group, except as permitted by this Agreement and as contemplated by the
Purchase and Contribution Agreement;

(xiii) maintain at all times the Required Capital Condition and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause such Required Capital Condition to
cease to be so maintained; and

(xiv) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Baker & Hostetler LLP,
as counsel for the Purchaser, in connection with the closing or initial
Incremental Purchase under the Receivables Purchase Agreement and relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box Account
and (2) each Lock-Box and Lock-Box Account to be subject at all times to a
Lock-Box Agreement that is in full force and effect. Seller will instruct each
Lock-Box Bank to initiate a wire transfer of all available funds in each of its
Lock-Box Accounts to the Wachovia Account not later than 4:00 p.m. (New York
City time) on each Business Day. In the event any payments relating to
Receivables are remitted directly to Seller or any Affiliate of Seller, Seller
will remit (or will cause all such payments to be remitted) directly to a
Lock-Box Bank and deposited into a Lock-Box Account within one (1) Business Day
following receipt thereof, and, at all times prior to such remittance, Seller
will itself hold or, if applicable, will cause such payments to be held in trust
for the exclusive benefit of the Agent and the Purchasers.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Agent or any of the Purchasers.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.

(m) Payment to Originators. With respect to any Receivable purchased by Seller
from Ferro, such purchase shall be effected under, and in strict compliance with
the terms of, the Purchase and Contribution Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Ferro in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms:

(a) Name Change, Offices and Records. Seller will not change its name, identity
or legal structure (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC) or relocate its chief executive office or any office where
Records are kept unless it shall have: (i) given the Agent and each Purchaser at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
the Agent all financing statements, instruments and other documents reasonably
requested by the Agent or any Purchaser in connection with such change or
relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Lock-Box Bank, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box or Lock-Box Account, unless the
Agent and the Purchasers shall have received, at least ten (10) days before the
proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Lock-Box Bank
or a Lock-Box Account or Lock-Box, an executed Lock-Box Agreement with respect
to the new Lock-Box Account or Lock-Box; provided, however, that the Collection
Agent may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Lock-Box Account.

(c) Modifications to Contracts and Credit and Collection Policy. No Seller Party
will, and no Seller Party will permit any Originator to, make any change to the
Credit and Collection Policy that could reasonably be expected to decrease the
credit quality of any newly created Receivables or materially adversely affect
the collectibility of the Receivables. Except as provided in Section 8.2(d), no
Seller Party will, or will permit any Originator to, extend, amend or otherwise
modify the terms of any Receivable or any terms of any Contract related to such
Receivable in any material respect other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Other than the ownership and security interests contemplated
by the Transaction Documents, Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Lock-Box Account, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
the Agent and the Purchasers in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Seller or any
Originator.

(e) Termination of Purchase Agreement or Purchase and Sale Agreement. Seller
will not terminate the Purchase Agreement or the Purchase and Contribution
Agreement or send any written notice to any Originator in respect thereof,
without the prior written consent of the Agent and the Purchasers.

(f) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.1(i).

(g) Seller Indebtedness. Except as contemplated by the Transaction Documents,
Seller will not incur or permit to exist any Indebtedness or liability on
account of deposits except: (i) the Obligations, (ii) the Deferred Purchase
Price, and (iii) other current accounts payable arising in the ordinary course
of business and not overdue.

(h) Prohibition on Additional Negative Pledges. Seller will not (and will not
authorize any Originator to) enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents. Seller will not (and will not authorize any Originator
to) enter into or assume any agreement creating any Adverse Claim upon any note
evidencing Deferred Purchase Price payable by Seller.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Collection Agent.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Collection Agent”) so designated from time to
time in accordance with this Section 8.1. Ferro is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms of this Agreement. At any time after the occurrence of an
Amortization Event, the Agent and the Purchasers may at any time designate as
Collection Agent any Person to succeed Ferro or any successor Collection Agent.

(b) Ferro may delegate to the other Originators, as sub-Collection Agents of the
Collection Agent, certain of its duties and responsibilities as Collection Agent
hereunder in respect of the Receivables originated by such Originators. Without
the prior written consent of the Purchasers, the Collection Agent shall not be
permitted to delegate any of its duties or responsibilities as Collection Agent
to any Person other than (i) the other Originators, and (ii) with respect to
certain Charged-Off Receivables, outside collection agencies in accordance with
its customary practices. Seller shall not be permitted to further delegate to
any other Person any of the duties or responsibilities of Collection Agent
delegated to it by Ferro. If at any time following the occurrence of an
Amortization Event, the Purchasers shall designate as Collection Agent any
Person other than Ferro, all duties and responsibilities theretofore delegated
by Ferro to Seller or any Originator may, at the discretion of any of the Agent,
be terminated forthwith on notice given by the Agent or any Purchaser to the
Agent or the other Purchaser, as applicable, Ferro and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) Collection Agent shall be
and remain primarily liable to the Agent and the Purchasers for the full and
prompt performance of all duties and responsibilities of the Collection Agent
hereunder and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with Collection Agent in matters relating to the discharge by the
Collection Agent of its duties and responsibilities hereunder. The Agent and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than Collection Agent in order for communication to the
Collection Agent and its sub-Collection Agent or other delegate with respect
thereto to be accomplished. Collection Agent, at all times that it is the
Collection Agent, shall be responsible for providing any sub-Collection Agent or
other delegate of the Collection Agent with any notice given to the Collection
Agent under this Agreement.

Section 8.2 Duties of Collection Agent.

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Collection Agent will instruct all Obligors to pay all Collections
directly to a Lock-Box or Lock-Box Account and will instruct each Lock-Box Bank
to initiate a wire transfer of all available funds in each Lock-Box Account to
the Wachovia Account not later than 4:00 p.m. (New York City time) each Business
Day. The Collection Agent shall effect a Lock-Box Agreement substantially in the
form of Exhibit VI with each Lock-Box Bank. In the case of any remittances
received in any Lock-Box or Lock-Box Account that shall have been identified, to
the satisfaction of the Collection Agent, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Collection Agent shall
promptly remit such items to the Person identified to it as being the owner of
such remittances.

(c) The Collection Agent shall administer the Collections in accordance with the
procedures described herein and in Article II. The Collection Agent shall set
aside and hold in trust for the account of Seller and the Purchasers their
respective shares of the Collections (or such funds or other assets arising
therefrom) in accordance with Article II. The Collection Agent shall segregate,
in a manner acceptable to the Agent and the Purchasers, all cash, checks and
other instruments received by it from time to time constituting Collections from
the general funds of the Collection Agent or Seller prior to the remittance
thereof in accordance with Article II. The Collection Agent shall segregate and
deposit with a bank designated by the Agent all Collections of Receivables on
the Business Day received by the Collection Agent, duly endorsed or with duly
executed instruments of transfer.

(d) The Collection Agent may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Collection Agent determines to be appropriate to
maximize Collections thereof; provided, however, that such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable, Defaulted Receivable or Charged-Off Receivable or limit the rights
of the Agent or the Purchasers under this Agreement. Notwithstanding anything to
the contrary contained herein, following the occurrence and during continuation
of an Amortization Event, the Agent shall have the absolute and unlimited right
to direct the Collection Agent to commence or settle any legal action with
respect to any Receivable or to foreclose upon or repossess any Related
Security.

(e) The Collection Agent shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Collection Agent shall, as soon as practicable following receipt
thereof turn over to Seller any cash collections or other cash proceeds payable
to Seller not constituting Collections on Receivables. The Collection Agent
shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by Contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Lock-Box Accounts. Seller hereby transfers to the Agent for the
benefit of the Purchasers the exclusive ownership and control of each Lock-Box
and Lock-Box Account. Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled after the occurrence of an Amortization Event to
(a) endorse Seller’s name on checks and other instruments representing
Collections, (b) enforce the Receivables, the related Contracts and the Related
Security and (c) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of the Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Collection Agent, any Originator or Seller from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5 Reports.

(a) On each Business Day (other than a Permitted Ferro Holiday), the Collection
Agent shall prepare and deliver not later than 11:00 a.m. (New York City time)
to the Agent and the Purchasers a Daily Report for the immediately preceding
Business Day in the form of Exhibit X hereto (appropriately completed and
executed).

(b) On each Monthly Reporting Date, the Collection Agent shall prepare and
deliver not later than 11:00 a.m. (New York City time) to the Agent and the
Purchasers, a Monthly Report for the calendar month then most recently ended in
the form of Exhibit IX hereto (appropriately completed and executed).

(c) At such times as the Agent or any Purchaser shall reasonably request, the
Collection Agent shall prepare and deliver not later than 11:00 a.m. (New York
City time) to the Agent and the Purchasers a listing by Obligor of all
Receivables together with an aging of such Receivables.

(d) At the request of Agent or at anytime the Collection Agent (or the Seller)
becomes aware or has reason to believe that the information contained in any
Daily Report or Monthly Report is inaccurate in any material respect with
respect to the inclusion of Receivables in the Net Pool Balance reflected in any
such report which are not or no longer Eligible Receivables (each case, an
“Interim Report Event”), the Collection Agent shall promptly (but in any event
no later than 11:00 a.m. (New York City time) one (1) Business Day after the
occurrence of any Interim Report Event) provide an updated interim report
substantially in the form of the Monthly Report but dated on or about the date
of the occurrence of such Interim Report Event which updates the information
normally contained in the Monthly Report (including without limitation, updated
computations of Eligible Receivables included in the Net Pool Balance (an
“Interim Report”). The information contained in any such Interim Report will be
utilized by the Collection Agent and the Seller in the preparation of all Daily
Reports issued on or after the date of such Interim Report until delivery of the
next Monthly Report or Interim Report.

Section 8.6 Servicing Fees. In consideration of Ferro’s agreement to act as
Collection Agent hereunder, the Purchasers hereby agree that, so long as Ferro
shall continue to perform as Collection Agent hereunder, Seller shall pay over
to Ferro a fee (the “Servicing Fee”) on the first calendar day of each month, in
arrears for the immediately preceding month, equal to 0.5% per annum of the
average aggregate Outstanding Balance of all Receivables during such period, as
compensation for its servicing activities.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) Any Seller Party shall fail to make any payment or deposit required to be
paid to a Purchaser, Agent or Indemnified Party under this Agreement or any
other Transaction Document to which it is a party on the date when the same is
required to be made, and such failure shall continue unremedied for one
(1) Business Day.

(b) Any Seller Party shall fail to perform or observe any covenant contained in
any provision of (i) Section 2.2, (ii) Section 7.2 or (iii) Section 8.5 and,
(A) with respect to a failure to perform or observe the covenant in
Section 8.5(a), such failure continues for a period of one (1) Business Day;
provided further that such one (1) Business Day grace period shall only be
available and effective twice during any calendar quarter period, and (B) with
respect to failure to perform or observe the covenant in Section 8.5(b) there
shall be no grace period.

(c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 9.1) or any other Transaction Document to which it is
a party and such failure shall continue for three (3) consecutive Business Days
following the earlier to occur of (i) notice from the Agent or any Purchaser of
such non-performance or non-observance, or (ii) the date on which an Authorized
Officer of such Seller Party otherwise becomes aware of such non-performance or
non-observance.

(d) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
required to be delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made in any material respect; provided that the
materiality threshold in this subsection shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold.

(e) Ferro shall fail to observe any covenant contained in Section 7.2.4 of the
Senior Credit Agreement (or any financial covenant in any replacement Senior
Credit Agreement) unless such breach is waived by the applicable lenders
thereunder prior to date on which such covenant is to be measured.

(f) (i) Seller shall fail to pay any principal of or premium or interest on any
of its Indebtedness which is outstanding when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(ii) any Originator shall fail to pay any principal of or premium or interest on
any of its Material Indebtedness which is outstanding when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Material Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, the maturity of such Material Indebtedness; or any such Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof.

(g) (i) Seller, any Originator or any Material Subsidiary shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or

(ii) any proceeding shall be instituted by or against Seller seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, or

(iii) any proceeding shall be instituted by or against any Originator or any
Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, provided that, unless
such proceeding is consented to or acquiesced in by such Originator or Material
Subsidiary in the case of any such proceeding instituted against (but not
instituted by) it, either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur, or

(iv) Seller, any Originator or any Material Subsidiary shall take any corporate
action to authorize any of the actions set forth in clauses (i), (ii) or
(iii) above in this subsection (g).

(h) As at the end of any calendar month:

(i) the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 5.0%;

(ii) the average of the Default Ratios for the three months then most recently
ended shall exceed 4.5%; or

(iii) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 7.0%.

(i) A Change of Control shall occur other than, in the case of any Originator
which is a Subsidiary of Ferro, as a result of the liquidation, dissolution,
consolidation or merger permitted by Section 5.04 of the Purchase Agreement.

(j) (i) One or more final judgments for the payment of money in an amount in
excess of $12,000, individually or in the aggregate, shall be entered against
Seller or (ii) one or more final judgments for the payment of money in an amount
in excess of $7,500,000, individually or in the aggregate, shall be entered
against any Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

(k) The Purchase Agreement or the Purchase and Contribution Agreement shall be
terminated, or any Originator shall for any reason cease to transfer, or cease
to have the legal capacity to transfer, or otherwise be incapable of selling
Receivables to Seller under the Purchase Agreement or the Purchase and
Contribution Agreement, as applicable.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Originator shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Lock-Box
Accounts.

(m) On any Settlement Date, after giving effect to the turnover and application
of Collections, the Aggregate Capital shall exceed the Purchase Limit.

(n) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with respect to amounts in excess of $50,000 with
regard to any of the Receivables or Related Security and such lien shall not
have been released within seven (7) days.

(o) The PBGC shall file notice of a lien pursuant to Section 4068 of ERISA with
respect to amounts in excess of $50,000 with regard to any of the Receivables or
Related Security and such lien shall not have been released within seven
(7) days; or any of the following events shall occur with respect to any Pension
Plan: (i) the institution of any steps by Ferro, any member of its Controlled
Group or any other Person to terminate a Pension Plan if, as a result of such
termination, Ferro or any such member could be required to make a contribution
to such Pension Plan, or could reasonably expect to incur a liability or
obligation to such Pension Plan, in excess of $7,500,000; of (ii) a contribution
failure occurs with respect to any Pension Plan sufficient to give rise to a
Lien under section 302(f) of ERISA.

(p) Any event shall occur which has, or could be reasonably expected to have a
Material Adverse Effect of the types described in clauses (ii) through (v) of
the definition of “Material Adverse Effect”.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, and upon the direction of the Purchaser,
shall, take any of the following actions: (i) replace the Person then acting as
Collection Agent, (ii) declare the Amortization Date to have occurred, whereupon
the Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(g)(ii) or (iii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, and (iii) notify Obligors of the Agent’s and Purchasers’ interest
in the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
the Agent or any Purchaser may have hereunder or under applicable law, Seller
hereby agrees to indemnify (and pay upon demand to) the Agent and each of the
Purchasers and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables excluding, however, in all of the foregoing instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of an Indemnified Party;

(b) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Dilution) of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Receivable Interests as a loan or loans by the Purchasers
to Seller secured by the Receivables, the Related Security, the Lock-Box
Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report required to be
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;

(ii) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of any Seller Party or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any environmental liability, products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Receivable Interests or any other investigation, litigation
or proceeding relating to any Seller Party or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(g);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Ferro under the Purchase and Contribution Agreement in
consideration of the transfer by Ferro of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Receivable Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Section 10.2 Indemnities by the Collection Agent. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, Collection Agent hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the Agent or
such Purchaser) and disbursements (all of the foregoing being collectively
referred to as “Collection Agent Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of Collection Agent’s
failure to duly and punctually perform its obligations under this Agreement
excluding, however, in all of the foregoing instances:

(a) Collection Agent Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Collection Agent Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of an
Indemnified Party; and

(b) Collection Agent Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;

provided, however, that nothing contained in this sentence shall limit the
liability of Collection Agent or limit the recourse of the Purchasers to
Collection Agent for Collections received by the Collection Agent and required
to be remitted by it under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, Collection Agent shall indemnify
the Indemnified Parties for Collection Agent Indemnified Amounts (including,
without limitation, losses in respect of uncollectible receivables, regardless
of whether reimbursement therefor would constitute recourse to the Collection
Agent) relating to or resulting from:

(i) any representation or warranty made by Collection Agent (or any officers of
Collection Agent) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made;

(ii) the failure by Collection Agent to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;

(iii) any failure of Collection Agent to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) the commingling by the Collection Agent of Collections of Receivables or
funds or other assets arising therefrom at any time with other funds;

(v) any investigation, litigation or proceeding relating to Collection Agent in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

(vi) any Amortization Event of the described in Section 9.1(g) with respect to
Collection Agent; and

(vii) any action or omission by Collection Agent relating to its obligations
hereunder which reduces or impairs the rights of the Agent or the Purchasers
with respect to any Receivable or the value of any such Receivable.

Section 10.3 Increased Cost and Reduced Return. If after the date hereof, any
Purchaser shall be charged any fee, expense or increased cost on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board, any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency: (i) that subjects any Purchaser to any charge or withholding on or with
respect to this Agreement or a Purchaser’s obligations hereunder, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser of any amounts payable hereunder (except for changes in the rate of
tax on the overall net income of a Purchaser or taxes excluded by Section 10.1)
or (ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Purchaser, or credit extended by a
Purchaser pursuant to this Agreement or (iii) that imposes any other condition
the result of which is to increase the cost to a Purchaser of performing its
obligations hereunder, or to reduce the rate of return on a Purchaser’s capital
as a consequence of its obligations hereunder, or to reduce the amount of any
sum received or receivable by a Purchaser under this Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the applicable Purchaser, Seller
shall pay to such Purchaser, such amounts charged to such Purchaser or such
amounts to otherwise compensate such Purchaser for such increased cost or such
reduction. Notwithstanding the foregoing, no Purchaser that is not organized
under the laws of the United States of America, or a state thereof, shall be
entitled to reimbursement or compensation hereunder unless and until it has
delivered to the Seller two (2) duly completed and signed originals of United
States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable, certifying
in either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes.

Section 10.4 Other Costs and Expenses. Subject to the limitations set forth in
the Fee Letter, Seller shall pay to the Agent and the Purchasers on demand all
reasonable costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of Purchasers’ auditors auditing the books, records
and procedures of Seller, reasonable fees and out-of-pocket expenses of legal
counsel for the Agent and the Purchasers (which such counsel may be employees of
the Agent or a Purchaser) with respect thereto and with respect to advising the
Agent and the Purchasers as to their respective rights and remedies under this
Agreement. Seller shall pay to the Agent and the Purchasers on demand any and
all reasonable costs and expenses of the Agent and the Purchasers, if any,
including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

ARTICLE XI.

THE AGENT

Section 11.1 Appointment.

(a) Each Purchaser hereby irrevocably designates and appoints Wachovia Bank,
National Association, as Agent hereunder, and authorizes the Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Agent
shall be read into this Agreement or otherwise exist against the Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agent
and the Purchasers, and neither of the Seller Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this
Article XI, except that this Article XI shall not affect any obligations which
the Agent or any Purchaser may have to either of the Seller Parties under the
other provisions of this Agreement.

(c) In performing its functions and duties hereunder, the Agent shall act solely
as the agent of the Purchasers and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for either of
the Seller Parties or any of their respective successors and assigns.

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
the applicable Transaction Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them or any Person described in Section 11.2
under or in connection with the Transaction Documents (except for its, their or
such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers or other agents for any
recitals, statements, representations or warranties made by the Seller contained
in any Transaction Document or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, any Transaction Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of either of the
Seller Parties to perform its respective obligations hereunder, or for the
satisfaction of any condition specified in Article VI, except receipt of items
required to be delivered to the Agent. The Agent shall not be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, any Transaction Document, or to inspect the properties, books or records of
the Seller Parties. This Section 11.3 is intended solely to govern the
relationship between the Agent on the one hand and the Purchasers on the other.

Section 11.4 Reliance by the Agent and the Purchasers.

(a) The Agent and each Purchaser shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Seller Parties), independent accountants and
other experts selected by the Agent or such Purchaser. The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of each Purchaser (except where another
provision of this Agreement specifically authorizes the Agent to take action
based on the instructions of either Purchaser).

(b) Any action taken by the Agent in accordance with Section 11.4(a) shall be
binding upon all Purchasers.

Section 11.5 Notice of Amortization Events. Neither the Agent nor any Purchaser
shall be deemed to have knowledge or notice of the occurrence of any
Amortization Event or Potential Amortization Event unless it has received notice
from the Agent or another Purchaser, as applicable, or a Seller Party referring
to this Agreement, stating that an Amortization Event or Potential Amortization
Event has occurred hereunder and describing such Amortization Event or Potential
Amortization Event. In the event that the Agent or any Purchaser receives such a
notice, it shall promptly give notice thereof to the Agent and the other
Purchasers, as applicable. The Agent shall take such action with respect to such
Amortization Event or Potential Amortization Event as shall be directed by any
Purchaser.

Section 11.6 Non-Reliance on the Agent and Other Purchasers. Each of the
Purchasers expressly acknowledges that neither the Agent, nor any of the Agent’s
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of the Seller
Parties, shall be deemed to constitute any representation or warranty by the
Agent. Each of the Purchasers also represents and warrants to the Agent and the
other Purchasers that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Seller Parties and made its own decision to enter
into this Agreement. Each of the Purchasers also represents that it will,
independently and without reliance upon the Agent or any other Purchaser, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
prospects, financial and other condition and creditworthiness of the Seller
Parties. Neither the Agent nor any Purchaser, nor any of their respective
Affiliates, shall have any duty or responsibility to provide any party to this
Agreement with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Seller Parties which may come into the possession of
such Person or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.

Section 11.7 Indemnification of Agent.

(a) Each Purchaser agrees to indemnify the Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Seller Parties and without limiting the obligation of the Seller Parties to do
so), ratably in accordance with their respective Percentages or Capital, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for the Agent or such Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Agent in its capacity as Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Agent or such Person as a result of, or arising out of, or
in any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of the Agent or such Person as finally
determined by a court of competent jurisdiction).

Section 11.8 Agent in its Individual Capacity. The Agent in its individual
capacity and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Seller Parties and their
Affiliates as though the Agent were not the Agent hereunder. With respect to its
Receivable Interests, if any, pursuant to this Agreement, the Agent shall have
the same rights and powers under this Agreement as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Purchaser” and
“Purchasers” shall include the Agent in its individual capacity.

Section 11.9 Successor Agent. The Agent, upon five (5) days’ notice to the
Seller Parties and the Purchasers, may voluntarily resign and may be removed at
any time, with or without cause, by the Purchasers. If the Agent shall
voluntarily resign or be removed as Agent under this Agreement, then the
Purchasers during such five-day (5) period shall appoint, with the consent of
Seller from among the remaining Purchasers, a successor Agent, whereupon such
successor Agent shall succeed to the rights, powers and duties of the Agent and
the term “Agent” shall mean such successor agent, effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement. Upon resignation or replacement
of any Agent in accordance with this Section 11.9, the retiring Agent shall
execute or authorize the filing of such UCC-3 assignments and amendments, and
assignments and amendments of the Transaction Documents, as may be necessary to
give effect to its replacement by a successor Agent. After any retiring Agent’s
resignation hereunder as Agent, the provisions of Article X and this Article XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

Section 11.10 UCC Filings. Each of the Purchasers hereby expressly recognizes
and agrees that the Agent may be designated as the secured party of record on
the various UCC filings required to be made under this Agreement and the party
entitled to amend, release and terminate the UCC filings under the Purchase
Agreement and Purchase and Contribution Agreement in order to perfect their
respective interests in the Receivables, Collections and Related Security, that
such designation shall be for administrative convenience only in creating a
record or nominee holder to take certain actions hereunder on behalf of the
Purchasers and that such listing will not affect in any way the status of the
Purchasers as the true parties in interest with respect to the Receivable
Interests. In addition, such listing shall impose no duties on the Agent other
than those expressly and specifically undertaken in accordance with this
Article XI.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments. Any Purchaser may at any time and from time to time,
with the prior written consent of Agent, assign to one or more Eligible
Assignees (each, an “Assignee Purchaser”) all or any part of its rights and
obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Assignee Purchaser and such selling Purchaser. So
long as no Amortization Event shall have occurred and be continuing, the consent
of the Seller (which consent shall not be unreasonably withheld or delayed)
shall be required prior to the effectiveness of any such assignment other than
to an existing Purchaser. Upon delivery of the executed Assignment Agreement to
the Agent, such selling Purchaser shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Assignee Purchaser
shall for all purposes be a Purchaser party to this Agreement and shall have all
the rights and obligations of a Purchaser under this Agreement to the same
extent as if it were an original party hereto and thereto, and no further
consent or action by Seller, the Purchasers or the Agent shall be required.
Neither Seller nor the Collection Agent shall have the right to assign its
rights or obligations under this Agreement. Purchasers may not assign all or any
part of their rights or obligations under this Agreement other than as permitted
by this Section 12.1.

Section 12.2 Participations. Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and Receivable Interest.
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement. Each Purchaser agrees
that any agreement between such Purchaser and any such Participant in respect of
such participating interest shall not restrict such Purchaser’s right to agree
to any amendment, supplement, waiver or modification to this Agreement, except
for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

ARTICLE XIII.

GRANT OF SECURITY INTEREST

Section 13.1 Grant of Security Interest. In addition to any ownership interest
which the Agent may from time to time acquire pursuant hereto, Seller hereby
grants to the Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Lock-Box Account, all Related Security, all other rights and
payments relating to such Receivables, and all proceeds of any thereof prior to
all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Agent and the Purchasers shall
have, in addition to the rights and remedies that they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Agent or any Purchaser in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed the Purchasers, the Seller
and the Agent.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Agent may amend this Agreement solely to add
additional Persons as Purchasers hereunder and (ii) the Agent and the Purchasers
may enter into amendments to modify any of the terms or provisions of Article XI
or Article XII of this Agreement without the consent of Seller, provided that
such amendment has no negative impact upon Seller. Any modification or waiver
made in accordance with this Section 14.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy, upon the receipt
thereof, (b) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Purchasers to effect purchases and
Yield Rate selections based on telephonic notices made by any Person whom the
Agent in good faith believes to be acting on behalf of Seller. Seller agrees to
deliver promptly to the Agent a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent, the records of the
Agent shall govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.3
or 10.4) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Receivable Interests.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Receivable Interests, or to enable the Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
At any time after the occurrence of an Amortization Event, the Agent may, or the
Agent may direct Seller or the Collection Agent to, notify the Obligors of
Receivables, at Seller’s expense, of the ownership or security interests of the
Purchasers under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to the
Agent or its designee. Seller or the Collection Agent (as applicable) shall, at
any Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.4. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables,
including, financing statements describing as the collateral covered thereby
“all of debtor’s personal property or assets” or words to that effect, not
withstanding that such wording may be broader in scope than the Receivables
described in this Agreement and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Purchasers in the Receivables.
This appointment is coupled with an interest and is irrevocable.

Section 14.5 Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Originators,
the Agent, the Purchasers and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such party and its directors,
officers and employees may disclose such information (i) to such party’s
external accountants, attorneys, investors, potential investors and credit
enhancers and the agents or advisors of such Persons and (ii) as required by any
applicable law or regulation or by any court, regulatory body or agency having
jurisdiction over such party (including, without limitation, the filing of this
Agreement with the SEC as an exhibit to an annual or quarterly report under the
Securities Exchange Act of 1934); and provided, further, that such party shall
have no obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent and each of the Purchasers, (ii) to any prospective or actual
assignee or participant of the Agent or any of the Purchasers, and (iii) to any
rating agency, and to any officers, directors, employees, outside accountants,
advisors and attorneys of any of the foregoing, provided each such Person is
advised of the confidential nature of such information and, in the case of a
Person described in clause (ii) above, agrees to be bound by the provisions of
this Section 14.5. In addition, the Agent and the Purchasers may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law) although each of
them shall use commercially reasonable efforts to ensure, to the extent
permitted given the circumstances, that any such information which is so
disclosed is kept confidential.

Section 14.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Agent or any Purchaser,
no claim may be made by any Seller Party or any other Person against the Agent
or any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of Contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Seller
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 14.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY
INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR REMEDIES HEREUNDER IN
RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK.

Section 14.8 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

Section 14.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.10 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.6 through and including 14.9 shall be continuing and shall survive
any termination of this Agreement.

Section 14.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.12 PATRIOT Act. Each Purchaser that is subject to the requirements of
the Act hereby notifies Seller and Collection Agent that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Seller, the Originators and their respective Subsidiaries, which
information includes the name and address of Seller, the Originators their
respective Subsidiaries and other information that will allow such Purchasers to
identify such parties in accordance with the Act.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRO FINANCE CORPORATION, as Seller

By: /s/ Robert Gage
Name: Robert Gage
Title: Assistant Treasurer


Address:

1789 Transelco Drive Suite A
Penn Yan, NY 14527
Attention: Assistant Treasurer
Fax: (315) 536-3826

FERRO CORPORATION, as Collection Agent

      By: /s/ John T. Bingle
 
Name: John T. Bingle

Title:
  Treasurer

Address:

1000 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Treasurer
Facsimile No.: (216) 875-7237

1

WACHOVIA BANK, NATIONAL ASSOCIATION,
individually as a Purchaser and as Agent

By: /s/ Elizabeth Wagner
Name: Elizabeth Wagner
Title: Managing Director


          Address:   Wachovia Bank, National Association
    171 17th Street, N.W.
   
Mail-stop GA4524
Atlanta, GA 30363
Attention:
Phone:
Fax:
 

Elizabeth Wagner
(404) 214-5456
(404) 214-5481 with copy to:   Wachovia Bank, National Association
    171 17th Street, N.W.
   
Mail-stop GA4524
Atlanta, GA 30363
Attention:
Phone:
Fax:
 

Cathy Aaron
(404) 214-3965
(404) 214-3981

2

EXHIBIT I

DEFINITIONS

Capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in the Purchase Agreement or the Purchase and
Contribution Agreement, as applicable.

In addition, as used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Act” has the meaning specified in Section 5.1(g).

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted Eligible Receivables” means as of any date of determination, the sum
of (a) Total Eligible Receivables plus (b) the Receivables owing by an Obligor
(i) which if a natural person, is not a resident of an Approved Country or, if a
corporation or other business organization, is not organized under the laws of
an Approved Country or any political subdivision of an Approved Country or does
not have its chief executive office in an Approved Country but (ii) would meet
each of the requirements for being an Eligible Receivable other than the
requirement contained in clause (a) of the definition of Eligible Receivable.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
Contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Receivable Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserve Percentage” means, on any date of determination, the greater
of (a) the Required Reserve Factor Floor and (b) the sum of the Loss Reserve,
the Yield Reserve, the Dilution Reserve and the Servicing Reserve.

“Aggregate Unpaids” means, at any time, the Aggregate Capital and the
Obligations.

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Rate, plus, (b) the Applicable Margin.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Rate shall be effective on the date of each such
change.

“Amortization Date” means the earliest to occur of (a) immediately prior to the
occurrence of an Amortization Event set forth in Section 9.1(g), (b) the
Business Day specified in a written notice from the Agent or any Purchaser
following the occurrence and during continuation of any other Amortization
Event, and (c) the date which is five (5) Business Days after the Agent’s
receipt of written notice from Seller that it wishes to terminate the facility
evidenced by this Agreement.

“Amortization Event” has the meaning specified in Section 9.1.

“Applicable Margin” means prior to the occurrence and continuation of an
Amortization Event, 4.50% per annum, and upon the occurrence and during the
continuation of an Amortization Event, 6.50%.

“Approved Country” means the United States, Germany, England or Canada.

“Assignee Purchaser” has the meaning set forth in Section 12.1.

“Assignment Agreement” has the meaning set forth in Section 12.1.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, corporate controller, treasurer, assistant treasurer, chief
financial officer or secretary.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and, if the applicable Business
Day relates to any computation or payment to be made with respect to LMIR, any
day on which dealings in dollar deposits are carried on in the London interbank
market.

“Calculation Period” means a calendar month.

“Capital” of any Receivable Interest means, at any time, (A) the Purchase Price
of such Receivable Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored in the amount of
any Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.

“Capital Settlement Date” means the Business Day on which any Daily Report
revealing an Investment Excess is delivered.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Transaction Document the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.

“Change of Control” means:

(a) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into contracts or
arrangements whereby they will acquire or control, directly or indirectly,
Capital Securities or Voting Securities representing 25% or more of the Capital
Securities or Voting Securities of Ferro on a fully diluted basis;

(b) during any period of up to 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of Ferro (together
with any new directors whose election to such Board or whose nomination for
election by the stockholders of Ferro was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Ferro then in office; or

(c) the shareholders of Ferro approve a plan of complete liquidation of Ferro or
an agreement or agreements for the sale or disposition by Ferro of all or
substantially all of Ferro’s assets; or

(d) Ferro Color & Glass Corporation, Ferro Pfanstiehl Laboratories, Inc. or the
Seller ceases to be a wholly owned Subsidiary of Ferro.

“Charged-Off Receivable” means a Receivable: (a) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(g) (as if references to Seller Party therein refer to such Obligor);
(b) as to which the Obligor thereof, if a natural person, is deceased,
(c) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, or (d) which has been identified by Seller
as uncollectible.

“Collection Agent” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commitment” means, for each Purchaser, the commitment of such Purchaser to
purchase Receivable Interests from Seller, in an amount not to exceed (a) in the
aggregate, the amount set forth opposite such Purchaser’s name on Schedule A to
this Agreement, as such amount may be modified in accordance with the terms
hereof and (b) with respect to any individual purchase hereunder, its Percentage
of the Purchase Price therefor.

“Concentration Limit” means, at any time:

(a) in relation to all Eligible Foreign Receivables, 15% of Adjusted Eligible
Receivables; and

(b) in relation to all Eligible Receivables which by their terms are due and
payable more than sixty (60) but less than ninety-one (91) days from the
original billing date therefor, 15% of Adjusted Eligible Receivables;

(c) in relation to the aggregate outstanding principal balance of Receivables
owed by any single Obligor and its Affiliates (if any), the applicable
concentration limit shall be determined as follows for Obligors who have short
term unsecured debt ratings currently assigned to them by S&P and Moody’s (or in
the absence thereof, the equivalent long term unsecured senior debt ratings),
the applicable concentration limit shall be determined according to the
following table:

             
S&P Rating
  Moody’s Rating   Allowable % of Adjusted
Eligible Receivables
 
           
A-1+
  P-1     10.00 %
 
           
A-1
  P-1     8.00 %
 
           
A-2
  P-2     6.00 %
 
           
A-3
  P-3     6.00 %
 
           
Below A-3 or Not Rated
by either S&P or
Moody’s
  Below P-3 or Not Rated
by either S&P or
Moody’s   3.00%



 
           

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (iii) subject to the Agent’s sole
discretion and/or an increase in the Required Reserve Factor Floor, upon
Seller’s request from time to time, the Agent may agree to a higher percentage
of Adjusted Eligible Receivables for a particular Obligor and its Affiliates
(each such higher percentage, a “Special Concentration Limit”), it being
understood that any Special Concentration Limit may be cancelled by the Agent
upon not less than five (5) Business Days’ written notice to Seller.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby. For the avoidance of doubt, “Contingent Liability”
shall not include “take-or-pay” obligations for less than twelve months for
inventory acquired in the ordinary course of business; provided that such
twelve-month limitation shall not apply to “take-or-pay” obligations with
respect to natural gas acquired in the ordinary course of business.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Ferro, are treated as a
single employer under Section 414(b) or 414(c) of the Internal Revenue Code or
Section 4001 of ERISA.

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Daily Report” means a report in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Collection Agent to the Agent and
the Purchasers pursuant to Section 8.5.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable due to a Dilution.
Seller shall be deemed to have received a Collection in full of a Receivable if
at any time any of the representations or warranties in Article V are no longer
true with respect to any Receivable. If the Outstanding Balance of any
Receivable is either (a) reduced as a result of any defective or rejected goods
or services, any discount or any adjustment or otherwise by Seller (other than
cash Collections on account of the Receivables) or (b) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction),
Seller shall be deemed to have received a Collection of such Receivable to the
extent of such reduction or cancellation.

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last four (4) months to Obligors in Approved Countries
ending on such Cut-Off Date, by (ii) the Net Pool Balance as of such Cut-off
Date.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring four (4) months prior to the month ending on such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (a) as to which the obligor thereof
has suffered an event of bankruptcy; (b) which, consistent with the Originators’
credit and collection policies, should be written off as uncollectible; or
(c) as to which any payment, or part thereof, remains unpaid for ninety-one
(91) days or more from the original due date for such payment.

“Deferred Purchase Price” has the meaning attributed thereto in the Purchase
Agreement and the Purchase and Contribution Agreement.

“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty-one to ninety (61-90) days from the original
due date for such payment.

“Dilution” means the amount of any reduction or cancellation of the outstanding
principal balance of a Receivable due to (a) any defective or rejected goods or
services, any cash discount or any other adjustment by any Originator or any
Affiliate thereof (other than as a result of any Collections), or as a result of
any governmental or regulatory action, (b) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related or
an unrelated transaction), (c) any rebate or refund, (d) any misstatement of the
amount thereof, or (e) any misrepresentation.

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the two (2) months to Obligors in Approved Countries ending
on such Cut-Off Date, by (b) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
month ending two months prior to such Cut-Off Date.

“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) 2.25 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest monthly rolling average Dilution
Ratio over the past 12 months and (b) the Adjusted Dilution Ratio, and (ii) a
fraction, the numerator of which is equal to the amount calculated in (i)(a) of
this definition and the denominator of which is equal to the amount calculated
in (i)(b) of this definition.

“Discount” has the meaning attributed thereto in the Purchase and Contribution
Agreement.

“Eligible Assignee” means any bank or other financial institution having a
combined capital and surplus of at least $250,000,000.

“Eligible Domestic Receivable” means an Eligible Receivable, the Obligor of
which (a) if a natural person, is a resident of the United States or, (b) if a
corporation or other business organization, is organized under the laws of the
United States or any political subdivision of the United States or has its chief
executive office in the United States.

“Eligible Foreign Receivable” means an Eligible Receivable, the Obligor of which
(a) if a natural person, is a resident of an Approved Country other than the
United States or, (b) if a corporation or other business organization, is
organized under the laws of an Approved Country other than the United States or
any political subdivision of an Approved Country other than the United States or
has its chief executive office in such an Approved Country.

“Eligible Receivable” means a Receivable:

(a) the Obligor of which (i) if a natural person, is a resident of an Approved
Country or, if a corporation or other business organization, is organized under
the laws of an Approved Country or any political subdivision of an Approved
Country or has its chief executive office in an Approved Country; (ii) is not an
affiliate of any of the parties hereto; or (iii) is not a government or a
governmental subdivision or agency (unless the Assignment of Claims Act of 1940,
as amended, has been complied with),

(b) which is not a Delinquent Receivable or Defaulted Receivable or owing from
an Obligor as to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing from such Obligor are Defaulted Receivables,

(c) which by its terms is due and payable within ninety (90) days of the
original billing date therefor,

(d) which is an “account” or a “payment intangible” as defined in section 9-102
of the UCC of all applicable jurisdictions,

(e) which is denominated and payable only in United States dollars in the United
States,

(f) which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms,

(g) which arises under a Contract, invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator,

(h) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(i) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy,

(j) which was generated in the ordinary course of the applicable Originator’s
business,

(k) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
that is not an Originator (in whole or in part),

(l) as to which the Agent has not notified Seller that the Agent has determined,
acting reasonably, that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Contract that is not acceptable to the Agent,
acting reasonably,

(m) which is not subject to (i) any right of rescission or set-off, or (ii) any
currently asserted counterclaim or other defense (including defenses arising out
of violations of usury laws) of the applicable Obligor against any Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against any
Originator to cause any Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that if such
dispute, offset, counterclaim or defense affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator (thus giving rise to
a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the Agent,
that such Receivables shall not be subject to such offset,

(n) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(o) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly or indirectly to Seller
pursuant to one or both of the Purchase Agreement, and Seller has good and
marketable title thereto free and clear of any adverse claim, and

(p) payable into a Lock-Box or Lock-Box Account that is the subject to a
Lock-Box Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“Event of Termination” has the meaning specified in the Purchase Agreement and
the Purchase and Contribution Agreement.

“Existing Agreements” means, collectively, (i) that certain Amended and Restated
Purchase and Contribution Agreement (as amended, restated, supplemented or
otherwise modified from time to time), dated as of April 1, 2008, between Ferro,
as seller and the Seller, as purchaser, and (ii) that certain Purchase Agreement
(as amended, restated, supplemented or otherwise modified from time to time),
dated as of April 1, 2008, between the Originators, as sellers, and Ferro, as
purchaser.

“Facility Account” means Seller’s Account No. 657205449 at National City Bank,
1900 East Ninth St., Cleveland, Ohio 44114, ABA #041000124.

“Facility Termination Date” means the earlier of (i) June 1, 2010, and (ii) the
Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (i) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York City time) for such day on such transactions received by
the Agent from three federal funds brokers of recognized standing selected by
it.

“Fee Letter” means that certain Fee Letter dated as of June 2, 2009 by and among
Seller, the Agent and Wachovia, as the same may be amended, restated or
otherwise modified from time to time.

“Fees” means, collectively, any fees payable pursuant to the Fee Letter and the
Unused Fee.

“Ferro” has the meaning set forth in the preamble to this Agreement.

“Ferro Holiday” means any weekday on which Ferro will be closed for business
during any calendar year.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Ferro:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement;

(c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
Ferro’s independent public accountants, would have the effect of causing Ferro
to be in an Amortization Event.

“Incipient Event of Termination” has the meaning specified in the Purchase
Agreement and the Purchase and Contribution Agreement.

“Incremental Purchase” means a purchase of a Receivable Interest which increases
the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) all other items which, in accordance with GAAP, would be included as
liabilities on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;

(e) net Hedging Obligations of such Person;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than ninety (90) days or, if overdue
for more than ninety (90) days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g) obligations arising under Synthetic Leases;

(h) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with this Agreement;

(i) all obligations (other than intercompany obligations) of such Person herein;

(j) the stated value, or liquidation value if higher, of all Redeemable Stock of
such Person; and

(k) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness. For the avoidance of doubt and to the
extent not previously excluded from Indebtedness, “take-or-pay” obligations for
less than twelve months for inventory acquired in the ordinary course of
business shall not constitute Indebtedness; provided that such twelve-month
limitation shall not apply to “take-or-pay” obligations with respect to natural
gas acquired in the ordinary course of business. For the avoidance of doubt, on
any date, the entire outstanding principal amount of Ferro’s 6.50% Convertible
Senior Notes due 2013 on such date shall constitute Indebtedness of Ferro with
respect to such date, notwithstanding the treatment thereof in accordance with
GAAP.

“Independent Director” means a member of the Board of Directors of Seller
(a) who is not at such time, and has not been at any time during the preceding
five (5) years, (i) a director, officer, employee or affiliate of any Seller
Party, any Originator, or any of their respective Subsidiaries or Affiliates, or
(ii) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of any Seller Party, any
Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights, and (b) who is an officer of a firm nationally recognized
for providing professional independent directors for special purpose entities
and structured financings.

“Investment Availability” means, on any Business Day, that the Aggregate Capital
outstanding hereunder is less than the lesser of (i) the Purchase Limit and
(ii) the difference between the Net Pool Balance and the Required Reserves.

“Investment Excess” means, on any Business Day, that (a) the Aggregate Capital
outstanding hereunder is exceeds the lesser of (i) the Purchase Limit and
(ii) the difference between the Net Pool Balance and the Required Reserve, or
(b) the aggregate of the Receivable Interests exceeds 100%.

“LIBOR Market Index Rate” means, for any day, the three-month Eurodollar Rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such date, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Agent from another recognized source
for interbank quotation), in each case, changing when and as such rate changes.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“LMIR” means, on any date of determination, a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Margin.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Lock-Box Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.

“Lock-Box Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Lock-Box Agreement” means an agreement among Seller, the Agent and a Lock-Box
Bank perfecting the Agent’s security interest in one or more Lock-Box Accounts.

“Lock-Box Bank” means, at any time, any of the banks holding one or more
Lock-Box Accounts.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.25, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Seller or Ferro and any of its Subsidiaries, taken as
a whole, (ii) the ability of Seller to perform its obligations under this
Agreement or (at any time Ferro is acting as Collection Agent), the ability of
the Collection Agent to perform its obligations under this Agreement, (iii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (iv) any Purchaser’s interest in any material portion of the
Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of any material portion of the Receivables. For the
avoidance of doubt, the general business, economic and financial conditions
affecting the United States and global economies prior to June 2, 2009 shall
not, in and of itself, constitute a Material Adverse Effect.

“Material Indebtedness” means Indebtedness in excess of $7,500,000 in aggregate
principal amount.

“Material Subsidiary” means any Originator which is a Subsidiary of Ferro and
any other Subsidiary of Ferro that qualifies as a “Significant Subsidiary”, as
that term is defined in Regulation S-X promulgated under the Securities Act of
1933.

“Monthly Report” means a report in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Collection Agent to the Agent and
the Purchasers pursuant to Section 8.5.

“Monthly Reporting Date” means the 10th day of each month hereafter (or, if any
such day is not a Business Day, the next succeeding Business Day thereafter).

“Monthly Payment Date” means the first Business Day after each Monthly Reporting
Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each category described in
clauses (a), (b) and (c) of the definition of “Concentration Limit” exceeds the
Concentration Limit or Special Concentration Limit for such category.

“Obligations” means the Unused Fees, Yield, Collection Agent Indemnified
Amounts, Indemnified Amounts and reimbursable costs and expenses owing to the
Agent or any of the Purchasers at such time pursuant to any of the Transaction
Documents, whether due or accrued.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Capital Securities.

“Originator” means each of Ferro Color & Glass Corporation, a Pennsylvania
corporation, Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation, and
Ferro Corporation, an Ohio corporation.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Ferro or any
corporation, trade or business that is, along with Ferro, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as to any Purchaser, the ratio (expressed as a percentage)
of its Commitment to the aggregate of all Commitments.

“Permitted Ferro Holiday” means, in any calendar year, any Ferro Holiday that is
either (a) a U.S. federal holiday, or (b) another date specified on Schedule C
hereto (or any list of Ferro Holidays delivered to the Agent pursuant to
Section 7.1(a)(viii)); provided that if the aggregate number of days covered by
the preceding clause (b) exceeds five (5) in any calendar year, only the first
five (5) such days shall constitute “Permitted Ferro Holidays”.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.  For the avoidance of doubt but without limiting the
generality of the foregoing, the occurrence of any event or condition under any
agreement or instrument relating to any  Material Indebtedness of any Originator
which continues after any applicable grace period or notice, if any, specified
in such agreement or instrument, which permits the holder thereof to accelerate,
the maturity of such Material Indebtedness or require such Material Indebtedness
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or require any Obligor to offer to repay,
redeem, purchase or defease such Material Indebtedness, in each case prior to
the stated maturity thereof shall constitute a Potential Amortization Event
hereunder; provided, that any such event or condition as to which any applicable
grace period or notice requirement applies which does not remain continuing
beyond such applicable grace period or notice requirement shall not constitute a
Potential Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

“Purchase Agreement” means that certain Purchase Agreement, dated as of June 2,
2009, between Ferro Color & Glass Corporation, a Pennsylvania corporation, and
Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation, as sellers, and
Ferro, as purchaser, as the same may be amended, restated or otherwise modified
from time to time.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of June 2, 2009, by and between Ferro, as
seller, and Ferro Finance Corporation, as purchaser, purchaser, as the same may
be amended, restated or otherwise modified from time to time.

“Purchase Limit” means $50,000,000.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase on the applicable
purchase date and (iii) the excess, if any, of the Net Pool Balance (less the
Required Reserve) on the applicable purchase date over the aggregate outstanding
amount of Aggregate Capital determined as of the date of the most recent Daily
Report, taking into account such proposed Incremental Purchase.

“Purchasers” has the meaning set forth in the preamble to this Agreement.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument or a general intangible, arising from the
sale of goods or provision of services by such Originator and includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction.

“Receivable Interest” means, at any time, an undivided percentage interest
(computed as set forth below) associated with a designated Capital, selected
pursuant to the terms and conditions hereof in (i) each Receivable arising prior
to the time of the most recent computation or recomputation of such undivided
interest, (ii) all Related Security with respect to each such Receivable, and
(iii) all Collections with respect to, and other proceeds of, each such
Receivable. Each such undivided percentage interest shall equal:

 
C
NPB – RR

     
where:
 

C
NPB
RR
  = the Capital of such Receivable Interest.
= the Net Pool Balance.
= the Required Reserve.

Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Facility Termination Date, each Receivable
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Facility Termination Date. The variable percentage represented
by any Receivable Interest as computed (or deemed recomputed) as of the close of
the Business Day immediately preceding the Facility Termination Date shall
remain constant at all times thereafter.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Redeemable Stock” means with respect to any Person any Capital Securities of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Facility Termination Date; or (b) otherwise
is required to be repurchased or retired on a scheduled date or dates, upon the
occurrence of any event or circumstance, at the option of the holder or holders
thereof, or otherwise, at any time prior to the Facility Termination Date, other
than any such repurchase or retirement occasioned by a “change of control” or
similar event; provided that Redeemable Stock shall not include the Series A
ESOP Convertible Preferred Stock of Ferro.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Reinvestment” has the meaning set forth in Section 2.3.

“Related Security” means, with respect to any Receivable:

(i) all right, title and interest (if any) in the goods, the sale of which gave
rise to such Receivable, and any and all insurance contracts with respect
thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the invoice related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, insurance and other supporting obligations, agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the invoice related to such
Receivable or otherwise,

(iv) all Records related to such Receivables,

(v) all right, title and interest (if any) to the Existing Agreements and to any
Receivable or other property of the type described in clauses (i), (ii), (iii),
(iv) and (vi) of this definition sold and transferred thereunder, and

(v) all proceeds of any of the foregoing.

When used in this Agreement, the term “Related Security” shall include all
right, title and interest of Ferro (and the Seller, as Ferro’s assignee) in, to
and under the Purchase Agreement, all right, title and interest of the Seller
in, to and under the Purchase and Contribution Agreement, and the proceeds of
the foregoing.

“Required Amounts” means, (a) on any Monthly Payment Date, an amount equal to
the sum of all Yield, Servicing Fee, Unpaid Fees, and other fees and other
amounts that are then due and owing to the Agent or the Purchasers under the
Transaction Documents, and (b) if applicable, on any Business Day, an amount
equal to any required reductions in Aggregate Capital pursuant to Section 1.3 or
Section 2.2.

“Required Capital Condition” means, on any date of determination, that Seller’s
“tangible net worth” (as defined below) shall not be less than 10% of the
Outstanding Balance of the Transferred Receivables. As used herein, “tangible
net worth” shall mean, as of the last Business Day of each Calculation Period
preceding any date of determination, an excess of: (i) the sum of (a) the
product of (x) 100% minus the Discount multiplied by (y) the Outstanding Balance
of all Transferred Receivables other than Defaulted Receivables plus (b) cash
and cash equivalents of the Seller minus (ii) the sum of (a) the Aggregate
Capital plus (b) the Deferred Purchase Price.

“Required Reserve” means, on any day during a month, the product of (a) the
greater of (i) the Required Reserve Factor Floor and (ii) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
month.

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (a) 19% plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Deferred Purchase
Price, (iv) any payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to an Originator or its Affiliates in reimbursement
of actual management services performed).

“S&P” means Standard & Poor’s, a division of the McGraw Hill Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, (a) Seller, and (b) at any time that Ferro
is acting as Collection Agent, Ferro.

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 8, 2007, among Ferro and the Designated Borrowers
from time to time party thereto, the various lenders from time to time parties
thereto, Credit Suisse, Cayman Islands Branch, as the Term Loan Agent, National
City Bank, as the Revolving Loan Agent and as the Collateral Agent for the
Secured Parties, Keybank National Association, as the Documentation Agent and
Citigroup Global Markets, Inc., as the Syndication Agent, as the same may be
amended, restated or otherwise modified from time to time, and any replacement
credit facility therefor.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1%,
times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.

“Settlement Date” means either a Monthly Payment Date or a Capital Settlement
Date.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Collection Agent.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Total Eligible Receivables” means, on any date of determination, the aggregate
outstanding principal balance of all Eligible Domestic Receivables and all
Eligible Foreign Receivables.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Purchase Agreement, the Purchase and Contribution Agreement, each
Lock-Box Agreement, the Fee Letter, any promissory note issued pursuant to the
Purchase Agreement or the Purchase and Contribution Agreement, and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.

“Transferred Receivables” has the meaning set forth in the Purchase and
Contribution Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unused Fee(s)” has the meaning attributed thereto in the Fee Letter.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Wachovia” has the meaning set forth in the preamble to this Agreement.

“Wachovia Account” means account no. 2070482789126, account name: Leverage
Finance – NC, at Wachovia Bank, National Association, ABA No. 053000219,
Reference: Ferro (1FE01), or any other account or accounts as the Agent may
indicate from time to time.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by Ferro.

“Yield” means for each day for a Receivable Interest, an amount equal to the
product of the applicable Yield Rate for each Receivable Interest multiplied by
the Capital of such Receivable Interest, annualized on a three hundred sixty
(360)-day basis.

“Yield Rate” means, with respect to each Receivable Interest, either (a) the
Alternate Base Rate, or (b) if available, LMIR. From and after the occurrence
and during the continuation of an Amortization Event, the sole Yield Rate shall
be the Alternate Base Rate.

“Yield Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) the sum of (a) 1.0% plus (b) the product of 1.5 times the
Alternate Base Rate as of the immediately preceding Cut-Off Date times (ii) a
fraction, the numerator of which is the highest Days Sales Outstanding for the
most recent 12 Calculation Periods and the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]

Wachovia Bank, National Association, as Agent
171 17th Street, N.W.
Mail-stop GA4524
Atlanta, GA 30363

Attention: Elizabeth Wagner

with a copy to:

Wachovia Bank, National Association, as Agent
171 17th Street, N.W.,
Mail-stop GA4524
Atlanta, GA 30363

Attention: Cathy Aaron

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement dated as of
June 2, 2009 among Ferro Finance Corporation (“Seller”), Ferro Corporation, as
initial Collection Agent, the Purchasers from time to time party thereto and
Wachovia Bank, National Association, individually, as a Purchaser and as Agent
(the “Receivables Purchase Agreement”). Capitalized terms used herein shall have
the meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent and the Purchasers are hereby notified of the following Incremental
Purchase:

         
Purchase Price:
  $    
Wachovia’s Percentage of Purchase Price:
    —  
[Other Purchaser’s Percentage of the
    (___%) $  
Purchase Price:]
    —  
 
    (___%) $  
 
       
Date of Purchase:
       
Requested Yield Rate:
  [LMIR] [Alternate Base Rate]

Please credit the Purchase Price in immediately available funds to the following
account:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. ( )       .

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct in all material respects
on and as of the Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Receivable Interests do not
exceed 100%; and

(iv) the amount of Aggregate Capital is $      after giving effect to the
Incremental Purchase to be made on the Purchase Date.



    Very truly yours,

FERRO FINANCE CORPORATION

By:
Name:
Title:


EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: Each of the Purchasers and Wachovia Bank, National Association, as Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of June 2, 2009 among Ferro Finance Corporation
(“Seller”), Ferro Corporation, as Collection Agent (“Collection Agent”), the
Purchasers from time to time party thereto, and Wachovia Bank, National
Association, as Agent (as amended, restated or otherwise modified from time to
time, the “Agreement”). Capitalized terms used and not otherwise defined herein
are used with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected        of [Seller/Collection Agent].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition of [Seller/Collection Agent and its Subsidiaries] during the
accounting period covered by the attached financial statements.

3. To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph 4 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Seller/Collection Agent] has taken, is taking, or
proposes to take with respect to each such condition or event:       

The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this        day of       ,
200      .

      

[Name]

On behalf of [Seller/Collection Agent], in [his/her] capacity as [title]
thereof.

EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the        day of      ,       , by and between        (“Assignor”) and      
(“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1 of that certain Receivables Purchase Agreement dated as of June 2,
2009 by and among Ferro Finance Corporation (“Seller”), Ferro Corporation, as
initial Collection Agent, the Purchasers from time to time party thereto and
Wachovia Bank, National Association, as Agent (as amended, modified or restated
from time to time, the “Purchase Agreement”). Capitalized terms used and not
otherwise defined herein are used with the meanings set forth or incorporated by
reference in the Purchase Agreement.

B. Assignor is a Purchaser party to the Purchase Agreement, and Assignee wishes
to become a Purchaser thereunder; and

C. Assignor is selling and assigning to Assignee an undivided      % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the other Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Receivable Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the applicable Purchaser to the Assignee.
From and after the Effective Date, Assignee shall be a Purchaser party to the
Purchase Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 1.1 of the Purchase Agreement.

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Receivable Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date; whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of Assignor’s
Receivable Interests (if applicable) and all related rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 1.1 of the Purchase Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, and the other Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any Purchaser or the Seller
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the other Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Purchaser.

7. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

1 Not applicable to Compliance Certificate delivered prior to initial purchase

3

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

By:       
Title:


[ASSIGNEE]

By:       
Title:


SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

Date:       ,       

Transferred Percentage:      %

                                  A-1   A-2   B-1 Assignor   Commitment (prior
to   Commitment (after   Outstanding Capital         giving effect to the  
giving effect to the   (if any)         Assignment   Assignment                
Agreement)   Agreement)        

                          A-2   B-1 Assignee   Commitment (after giving effect  
Outstanding Capital (if any)         to the Assignment Agreement)        

Address for Notices

Attention:
Phone:
Fax:

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO:       , Assignor

     
     
     

TO:       , Assignee

     
     
     

The undersigned, as the applicable Purchaser under the Receivables Purchase
Agreement dated as of June 2, 2009 by and among Ferro Finance Corporation
(“Seller”), Ferro Corporation, as initial Collection Agent, the Purchasers from
time to time party thereto, and Wachovia Bank, National Association, as Agent,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of       ,        between       , as Assignor, and      , as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be      ,       .

[2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$      to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

Very truly yours,

      ,
as a Purchaser

By:       
Title:      


SCHEDULE A

COMMITMENTS OF THE PURCHASERS

         
PURCHASER
  Commitment
Wachovia Bank, National Association
  $ 50,000,000  

SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE INITIAL PURCHASE

[See Closing Checklist]

SCHEDULE C
FERRO HOLIDAYS
The Ferro Holidays for the 2009 calendar year shall be:

New Year’s Day Thursday, January 1
Good Friday Friday, April 10
Memorial Day Monday, May 25
Independence Day Friday, July 3
Labor Day Monday, September 7
Thanksgiving Day Thursday, November 26
Day After Thanksgiving Friday, November 27
Christmas Eve Day Thursday, December 24
Christmas Day Friday, December 25
New Year’s Eve Thursday, December 31

TABLE OF CONTENTS

Page

      ARTICLE I. PURCHASE ARRANGEMENTS

Section 1.1
  Purchase Facility.
 
   
Section 1.2
  Increases
 
   
Section 1.3
  Voluntary Decreases
 
   
Section 1.4
  Payment Requirements
 
   
Section 1.5
  Deemed Collections
 
   

      ARTICLE II. PAYMENTS AND COLLECTIONS

Section 2.1
  Daily Turnover of Collections
 
   
Section 2.2
  Mandatory Capital Settlement
 
   
Section 2.3
  Reinvestments
 
   
Section 2.4
  Order of Application of Collections on Monthly Payment Dates
 
   
Section 2.5
  Order of Application of Collections on Business Days other than Monthly
Payment Dates
 
   
Section 2.6
  Payment Rescission
 
   
Section 2.7
  Repurchase Option
 
   

      ARTICLE III. [RESERVED]
ARTICLE IV. PURCHASER FUNDING

Section 4.1
  Purchaser Funding
 
   
Section 4.2
  Yield Payments
 
   
Section 4.3
  Yield Rates
 
   
Section 4.4
  Suspension of LMIR
 
   

      ARTICLE V. REPRESENTATIONS AND WARRANTIES

Section 5.1
  Representations and Warranties of Seller
 
   

      ARTICLE VI. CONDITIONS OF PURCHASES

Section 6.1
  Conditions Precedent to Initial Purchase
 
   
Section 6.2
  Conditions Precedent to All Purchases and Reinvestments
 
   

      ARTICLE VII. COVENANTS

Section 7.1
  Affirmative Covenants of the Seller Parties
 
   
Section 7.2
  Negative Covenants of the Seller Parties
 
   

      ARTICLE VIII. ADMINISTRATION AND COLLECTION

Section 8.1
  Designation of Collection Agent.
 
   
Section 8.2
  Duties of Collection Agent.
 
   
Section 8.3
  Lock-Box Accounts
 
   
Section 8.4
  Responsibilities of Seller
 
   
Section 8.5
  Reports
 
   
Section 8.6
  Servicing Fees
 
   

      ARTICLE IX. AMORTIZATION EVENTS

Section 9.1
  Amortization Events
 
   
Section 9.2
  Remedies
 
   

      ARTICLE X. INDEMNIFICATION

Section 10.1
  Indemnities by the Seller
 
   
Section 10.2
  Indemnities by the Collection Agent
 
   
Section 10.3
  Increased Cost and Reduced Return
 
   
Section 10.4
  Other Costs and Expenses
 
   

      ARTICLE XI. THE AGENT

Section 11.1
  Appointment
 
   
Section 11.2
  Delegation of Duties
 
   
Section 11.3
  Exculpatory Provisions
 
   
Section 11.4
  Reliance by the Agent and the Purchasers.
 
   
Section 11.5
  Notice of Amortization Events
 
   
Section 11.6
  Non-Reliance on the Agent and Other Purchasers
 
   
Section 11.7
  Indemnification of Agent.
 
   
Section 11.8
  Agent in its Individual Capacity
 
   
Section 11.9
  Successor Agent
 
   
Section 11.10
  UCC Filings
 
   

      ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS

Section 12.1
  Assignments
 
   
Section 12.2
  Participations
 
   

      ARTICLE XIII. GRANT OF SECURITY INTEREST

Section 13.1
  Grant of Security Interest
 
   

      ARTICLE XIV. MISCELLANEOUS

Section 14.1
  Waivers and Amendments
 
   
Section 14.2
  Notices
 
   
Section 14.3
  Ratable Payments
 
   
Section 14.4
  Protection of Receivable Interests
 
   
Section 14.5
  Confidentiality
 
   
Section 14.6
  Limitation of Liability
 
   
Section 14.7
  CHOICE OF LAW
 
   
Section 14.8
  CONSENT TO JURISDICTION
 
   
Section 14.9
  WAIVER OF JURY TRIAL
 
   
Section 14.10
  Integration; Binding Effect; Survival of Terms
 
   
Section 14.11
  Counterparts; Severability; Section References
 
   
Section 14.12
  PATRIOT Act.
 
   

Exhibits and Schedules

      Exhibit I
Exhibit II
Exhibit III
Exhibit IV
Exhibit V
Exhibit VI
Exhibit VII
Exhibit VIII
Exhibit IX
Exhibit X  
Definitions
Form of Purchase Notice
Places of Business of the Seller Parties; Locations of Records;
Federal Employer and Organizational Identification Numbers
Names of Lock-Box Banks; Lock-Box Accounts
Form of Compliance Certificate
Form of Lock-Box Agreement
Form of Assignment Agreement
Credit and Collection Policy
Form of Monthly Report
Form of Daily Report
Schedule A
Schedule B
Schedule C  
Commitments
Closing Documents
Ferro Holidays

SOLICITORS, 003554, 000059, 102811588.1, Ferro — Wachovia Receivables Purchase
Agreement w/ conformed sigs (Step 3)

4